UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6827



RAYVON LORENZO WILSON,

                                           Petitioner - Appellant,

          versus


JACK LEE, Warden, Keen Mountain Correctional
Center,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-551-3)


Submitted:   June 30, 2004                 Decided:   July 27, 2004


Before LUTTIG, MICHAEL, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Rayvon Lorenzo Wilson, Appellant Pro Se. Donald Eldridge Jeffrey,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rayvon    Lorenzo    Wilson   seeks     to    appeal      the    district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).       On appeal, he alleges that the evidence was

insufficient    to   support   his    conviction    and    that      he     received

ineffective assistance of trial counsel.                Because the district

court granted a certificate of appealability on the sufficiency of

the evidence claim and because we find no reversible error on

appeal, we affirm the dismissal of this claim on the reasoning of

the district court.     See Wilson v. Lee, No. CA-02-551-3 (E.D. Va.

Apr. 4, 2003). Regarding Wilson’s claim of ineffective assistance,

a certificate of appealability is pending. This portion of the

order is not appealable, however, unless a circuit justice or judge

issues a certificate of appealability.              28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                      28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating    that   reasonable       jurists    would      find        that   his

constitutional   claims   are    debatable    and       that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2000).            We have independently reviewed the

record and conclude that Wilson has not made the requisite showing.


                                     - 2 -
Accordingly, we deny a certificate of appealability and dismiss

this portion of the appeal. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                        AFFIRMED IN PART;
                                                        DISMISSED IN PART




                                   - 3 -